       Case: 1:17-md-02804-DAP Doc #: 1951 Filed: 07/23/19 1 of 12. PageID #: 119886



                         July 23, 2019

                         Honorable Dan Aaron Polster
                         Carl B. Stokes United States Courthouse
                         801 West Superior Avenue, Courtroom 18B
                         Cleveland, Ohio 44113 1837
                         dan_polster@ohnd.uscourts.gov

                         cc:
                         Helen Norton, Judicial Assistant
                         Helen_Norton@ohnd.uscourts.gov
                         and
                         Katherine King, Deputy Clerk
                         Katherine_King@ohnd.uscourts.gov
                         Via Electronic Mail

                         RE: Plaintiffs’ Renewed and Amended Notice of Motion for
                         Certification of Rule 23(b)(3) Cities / Counties Negotiation Class, In
                         Re: National Prescription Opiate Litigation, MDL No. 2804

                         Dear Judge Polster:

                                  The undersigned Attorneys General, having reviewed the July 9, 2019
                         Plaintiffs’ Renewed and Amended Notice of Motion for Certification of Rule
                         23(b)(3) Cities / Counties Negotiation Class (the “amended proposal”), and
                         many having previously directed two letters to the Court’s attention on June
                         24, 2019 regarding the original certification motion, respectfully submit this
                         letter to provide our views on the amended proposal.1
                                  We appreciate the Court’s statement at the June 25, 2019 hearing that
                         it was concerned about the issues raised in our June 24, 2019 letters and
                         expected that any revised class certification motion would incorporate the
                         input that we had offered. The undersigned Attorneys General respectfully
                         submit that the amended proposal does not resolve the problems we identified
                         regarding the original class certification motion; instead, Plaintiffs continue to
                         propose an unprecedented process that, among other problems, would make
                         “global peace” more, not less, difficult to achieve. Moreover, the proposal
                         continues to intrude on state sovereignty by purporting to regulate the States’
                         resolution of their state court enforcement actions. Accordingly, the
                         undersigned Attorneys General urge the Court to deny the Motion.

   1850 M Street, NW     1
                           The Attorneys General submit this letter only as amici curiae to offer their input on
         Twelfth Floor   the question before the Court as the chief legal officers of our respective States; this
Washington, DC 20036     letter is written without prejudice to any State’s ability to enforce its consumer
Phone: (202) 326-6000    protection laws or otherwise investigate claims related to the issues here in dispute in
http://www.naag.org/     its state courts, as the Court has repeatedly acknowledged it does not have
                         jurisdiction over the Attorneys General.


                                                         1
    Case: 1:17-md-02804-DAP Doc #: 1951 Filed: 07/23/19 2 of 12. PageID #: 119887



        The Attorneys General are expending significant resources prosecuting state law
enforcement actions in our respective state courts against the companies responsible for the
opioid crisis. In bringing these actions, the Attorneys General are exercising our unique roles as
the top law enforcement officers of our States, with broad statutory, constitutional, and common-
law powers to bring suit and obtain meaningful relief on behalf of all of our citizens. A number
of these suits rely on investigative powers, statutory enforcement mechanisms, and remedies
available only to state enforcement authorities. While the Attorneys General recognize the
tremendous impact the opioid crisis has had on many cities and counties within our States, the
political subdivision Plaintiffs lack the broad powers and duties that are necessary to effectively
protect the States’ citizenry as a whole.2
        Moreover, as previously noted, the Attorneys General have an overarching interest and
express statutory role in protecting class members under the Class Action Fairness Act
(“CAFA”), which prescribes a role for Attorneys General in the class action settlement approval
process.3 The Attorneys General again write to protect both of these interests.4
        The Attorneys General have participated in discussions regarding possible resolutions
with manufacturers and distributors who are also Defendants in this MDL and understand the
difficulty in achieving any global resolution. We also appreciate the efforts that Plaintiffs’
counsel took in drafting the amended motion and seeking to address at least some of the
Attorneys General’s previously stated concerns. However, while the Attorneys General share the
parties’ and the Court’s desire to achieve a fair, appropriate, and comprehensive resolution, we
would note that any vehicle chosen must be reasonably capable of achieving this important goal.
The Negotiation Class is unlikely to provide such a solution, for at least the following reasons:
             • The amended proposal would interfere with the States’ ability to vindicate the
                 rights of their citizens. The proposal continues to purport to give class counsel and
                 this Court a role in the negotiations between each State and its political
                 subdivisions over any allocation of settlement funds obtained through the state
                 court enforcement actions. Notwithstanding the amended proposal’s insistence
                 that it does not encroach on the States’ sovereignty, that is exactly its effect.
             • The amended proposal’s legal defects would almost certainly lead to objections
                 from class members and ultimately appeals, delaying and possibly derailing any
                 settlement process, including getting funds for remediation to our States and local
                 communities.
             • The amended proposal’s approach cannot be fair, reasonable, and adequate at the
                 point of a future settlement, as will be required under Rule 23(e)(2).
             • The amended proposal’s proposed Negotiation Class does not meet the
                 prerequisites for certification under Rules 23(a) and 23(b)(3).


2
  See Hunter v. City of Pittsburgh, 207 U.S. 161, 178 (1907) (“It is basic in our structure of government
that cities are political subdivisions of their states . . . created as convenient agencies for exercising such
of the governmental powers of the state as may be entrusted to them.”).
3
  See 28 U.S.C. § 1715 (Pub. L. No. 115-281); see also S. REP. 109-14, 2005 U.S.C.C.A.N. 3, 6
(requirement “that notice of class action settlements be sent to appropriate state and federal officials,”
exists “so that they may voice concerns if they believe that the class action settlement is not in the best
interest of their citizens.”).
4
  Many of the undersigned Attorneys General have engaged in previous efforts to promote fairness in
class action settlements, which have produced meaningful settlement improvements for class members.

                                                       2
    Case: 1:17-md-02804-DAP Doc #: 1951 Filed: 07/23/19 3 of 12. PageID #: 119888



            •   The amended proposal raises practical concerns.
            1) The Proposed Negotiation Class Settlement Process Would Intrude Upon
               State Settlement Allocation Discussions And Jeopardize The States’ Ability
               To Settle State Enforcement Actions
         Plaintiffs recognize5 that, in any enforcement action brought by an Attorney General, the
defendants may very well propose a joint settlement to a State and its political subdivisions. The
amended proposal contemplates that consideration of such an offer may require the State and its
political subdivisions to decide how to negotiate its allocation, stating it would be “the preferred
result of that discussion … for each State to reach agreement with the cities and counties within
the State on the allocation and use of the money within the State.” Plaintiffs propose that, in the
event a State and its political subdivisions cannot reach agreement about how to allocate any
such joint settlement offer, the State would be forced to negotiate with counsel who largely
represent out-of-state non-parties over the allocation of settlement monies the Attorney General
obtained through litigation of her or his own state court action.
         The Motion and Memorandum provide conflicting indications about what would happen
at that point. The Motion provides that any settlement allocation agreed to in a negotiation
between a State and its political subdivisions (represented by proposed MDL class counsel)
would then be submitted to the nationwide Negotiation Class of cities and counties for a vote and
ultimately – if, as the proposal states, it is “treated as a settlement” – submitted to this Court for
approval under Rule 23(e).6 By contrast, the Memorandum provides that the negotiated in-State
allocation would be submitted to members of the Negotiation Class “in that state for a vote”7 – a
dramatically different proposal. Either way, the amended proposal is not only unworkable but
unconstitutionally impinges on state sovereignty in at least the following ways.
         First, the proposed Negotiation Class interferes with the authority of the Attorneys
General to settle their state court enforcement actions without the interference of out-of-state
non-parties. To the extent Plaintiffs propose that there is any scenario in which the nationwide
Negotiation Class is or may be entitled to vote on a State’s allocation of settlement monies with
its political subdivisions, they propose giving non-party, out-of-state cities and counties effective
veto power over any State’s resolution of its state court enforcement action. Such a result is both
illegal and untenable.
         As this Court has recognized, “nobody should construe the AG’s participation in MDL
settlement discussions as a limitation on litigation in the sovereign States.”8 Purporting to require
Attorneys General to gain supermajority approval for an in-state allocation in settling their own
state court enforcement actions would violate exactly that principle. The amended proposal
inverts the relationship between each State and its own political subdivisions, even if, as the
Memorandum indicates, the in-state political subdivisions would be the only class members who
would have to “pass” the proposed allocation.9

5
  Memorandum at 53.
6
  Mot. at 10 (“Any agreed-to allocation would be treated as a settlement and submitted to the Negotiation
Class for its consideration”).
7
  Memorandum at 53.
8
  Dkt. 146.
9
  Even if, as the Memorandum states, only members of the Negotiation Class in the particular State would
be allowed to vote on the negotiated allocation between that State and its subdivisions of a recovery
obtained in a state court action, the proposal still gives counsel representing out-of-state non-parties an

                                                    3
 Case: 1:17-md-02804-DAP Doc #: 1951 Filed: 07/23/19 4 of 12. PageID #: 119889



         Second, to the extent the amended proposal treats any negotiated intra-state allocation as
a settlement requiring federal court approval under Rule 23(e),10 the proposal improperly seeks
to subject State enforcement actions to federal jurisdiction and strip state courts of the authority
to settle cases properly before them. This violates the principles of federalism.11 This Court has
properly acknowledged that it “has no jurisdiction over (i) the Attorneys General or their
representatives, (ii) the State cases they have filed, or (iii) any civil investigations they may be
conducting.”12
         The practical effect of Plaintiffs’ amended proposal would be to allow political
subdivisions within and outside of a State to hamstring the settlement of State enforcement
actions that were properly filed and remain pending in state courts. Even if the Court decides to
approve a Negotiation Class to settle the MDL despite our concerns, there is no reason for that
class or this Court to approve or otherwise oversee State settlements or allocations, and the
amended proposal does not offer one. If State cases brought by Attorneys General and federal
cases brought by cities, counties, and other political subdivisions proceed on parallel, separate
tracks, in different courts, as they have until now, there is little to no risk of double recovery in
any event.
         To safeguard this constitutionally-protected interest, the undersigned Attorneys General
respectfully submit that the Court should decline to invade state sovereignty through the exercise
of jurisdiction over the settlement of state enforcement actions brought in state court. States and
their political subdivisions must be allowed to settle and resolve any allocation issues between
themselves, without this Court’s oversight and the unnecessary and improper federal court
oversight and the Negotiation Class process proposed here.
            2) The Proposed Negotiation Class Settlement Process Will Likely Generate
               Uncertainty and Delay and/or Derail Any Potential Settlement
     As noted previously, given Plaintiffs’ admittedly unprecedented approach, this settlement
process is likely to generate numerous objections and appeals, causing additional delay to any
potential resolution of this nationwide health crisis, including receiving funds for remediation.
Contrary to the amended proposal’s assertion that this process will help to buy “global peace,”
the approval of an unprecedented “negotiation class” at this stage will invite meritorious legal
challenges to any eventual settlement, adding uncertainty and making it more difficult for the
parties to achieve a global resolution. The amended proposal fails to provide even a cursory
response to the Attorneys General’s previously stated concerns regarding the likely delay and

unwarranted gatekeeping role as negotiators with the State while also subjecting States to the MDL
process they have chosen to avoid.
10
   See Memorandum at 8.
11 The U.S. Supreme Court has held that “[f]ederalism concerns are heightened when . . . a federal court

decree has the effect of dictating state or local budget priorities,” Horne v. Flores, 557 U.S. 433, 448
(2009), a principle that is particularly implicated by the amended proposal purporting to require a State to
seek class and federal court approval for the allocation of resources obtained through its own state court
action as between statewide and intra-state local initiatives to address the opioid crisis. Indeed, our
established “constitutional structure” protects “the ‘dignity’ to which States are entitled” by preventing
them from being involuntarily “dragged” into any court, especially a federal one. West Virginia ex rel.
McGraw v. CVS Pharmacy, Inc., 646 F.3d 169, 178 (4th Cir. 2011) (quoting Alden v. Maine, 527 U.S.
706, 713–18 (1999)).
12
   Dkt. 146.

                                                     4
 Case: 1:17-md-02804-DAP Doc #: 1951 Filed: 07/23/19 5 of 12. PageID #: 119890



uncertainty that would arise here if a Negotiation Class is certified, much less what would occur
if the proposed negotiation class settlement process was ultimately deemed to be unlawful.
      Additionally, although the amended proposal repeatedly cites the “benefit” of the proposed
Negotiation Class as not requiring the same scrutiny as a class action settlement under
Rule 23(e), in reality, the Negotiation Class is an additional hurdle and a hindrance to future
Rule 23(e) approval, which would still be required once any settlement is reached with a
particular defendant. Any eventual settlement would be subject to additional appellate
proceedings at that stage due to the unprecedented nature of the process itself. Moreover, the
unprecedented nature of the process leaves open the very real possibility that any class release
that may be part of an eventual settlement would be subject to a potentially meritorious due
process challenge through litigation years in the future by a purportedly bound class member.13 It
seems unlikely that there will be peace with all county and municipal governments – let alone
global peace – with these significant legal uncertainties about finality that will remain unresolved
for years.

            3) The Proposed Negotiation Class Settlement Process Does Not Satisfy The
               Due Process And Fairness Requirements Of Rule 23(e)
         Plaintiffs have stated that the Negotiation Class will be certified neither for settlement nor
for trial, and the Attorneys General respectfully submit that such a procedure may not even be
considered by the Court under Rule 23 despite Plaintiffs’ assertions to the contrary. The nature of
the proposed Negotiation Class settlement process demands additional protections like those
afforded to putative settlement class members during the preliminary approval process. Proposed
class members are being asked to opt out or to be bound by any settlement approved by a
supermajority of the voting class members following an order certifying the Negotiation Class,
like they would be asked similar to the preliminary approval stage of a traditional class action
settlement. Therefore, the standards of Rule 23(e)(1)(b) should apply. Indeed, the fact that
proposed class members will, by design, have very little idea what the terms of any settlement
will be makes it all the more important to apply the due process requirements reflected in Rule
23(e)(1)(b).
         “Courts have long recognized that ‘settlement class actions present unique due process
concerns for absent class members.’”14 As the Court is aware, Rule 23(e) was amended just last
year to provide for greater due process protections. As previously noted, the Attorneys General
have significant concerns as to whether political entities differing in size, representation, and
knowledge of the ongoing proceedings will be prejudiced due to the potential inability to
evaluate this unprecedented Negotiation Class process and obtain the proper authority under their
particular decision-making process within the proposed 60 day opt-out period.
         Although the amended proposal mentions two methods of direct notice, such notice for a
governmental entity is not as “direct” as it would be for an individual. The amended proposal
also fails to provide details regarding how Epiq will determine where to send direct notice. It

13
   Cf. Elliott v. GM LLC (In re Motors Liquidation Co.), 829 F.3d 135, 158-66 (2d Cir. 2016)
(overturning “free and clear” sale provision in GM’s 2009 bankruptcy plan as applied to litigation brought
after the plan’s confirmation by plaintiffs who did not receive adequate notice of the plan).
14
   In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935, 946 (9th Cir. 2011); see also Taylor v.
Sturgell, 553 U.S. 880, 901 (2008) (Rule 23 protections are “grounded in due process”).


                                                   5
 Case: 1:17-md-02804-DAP Doc #: 1951 Filed: 07/23/19 6 of 12. PageID #: 119891



may take days or even weeks for the notice to reach the correct decision-maker, especially
depending on the address or email that Epiq selects for notice.
         In addition, an opt-out request must be notarized after it has been signed by an official or
employee of that city or county itself, which may be burdensome on rural class members and on
those who have outside counsel representing them. For instance, in New England the practice of
a “town meeting” is common. Under this form of government, residents of the towns gather only
once a year and act as a legislative body, voting on operating budgets, laws, and other
matters. Maine annual town meetings, for instance, are traditionally held in March.
         Furthermore, the provided notice itself appears to be both inaccurate and inadequate. The
proposed notice does not provide the easy to read “options” chart that standard settlement notices
provide, explaining what will happen if class members “do nothing,” “opt out,” etc. There is
significant ambiguity in the description of the Special Needs Fund, even though its terms will
likely be of great interest to class members, especially those that may not receive funds directly
from any proposed settlement, as discussed below.
         Moreover, the notice describes a process regarding allocations of funds from a
hypothetical State settlement that the States themselves have not approved and do not support.
The proposed notice describes the Negotiation Class as promoting global resolution and global
peace, and making settlement offers more likely, a characterization that the undersigned
vehemently disagree with.
         The notice and FAQ description of the allocation of settlement proceeds is insufficient to
inform class members, particularly municipalities, of their potential allocation. They refer to an
online Allocation Map that uses an example with a $1 billion settlement to illustrate county and
city allocations; however, that settlement amount is far from certain and may provide an
overinflated view at first glance to class members who do not further calculate their percentage.
         Without the class member’s percentages provided, or a calculator to facilitate, any
detailed analysis becomes more difficult for potential class members and less like the Tool
described by Plaintiffs in their original motion. Additionally, the Memorandum describes only in
a footnote, as does the Allocation Map, that if a municipality’s share would be less than $500,
that amount will instead be distributed to the county by default in the absence of another
arrangement. If the city has less than $500 and it is within a county without a county
government, that amount would revert to the Special Needs Fund.
         In Pennsylvania, for instance, this would result in 52.2% of class members being
allocated less than $500, and thus, potentially receiving nothing through a proposed Negotiation
Class settlement. This allocation procedure should be described more prominently to provide
adequate notice, given the sizeable portion of the class that it will likely affect, if it is permitted
at all.
         Additionally, as discussed in the June 24, 2019 letters, class members receiving notice
would have insufficient information to allow them to make an informed choice regarding opting
out of the Negotiation Class. They do not know the defendants with which they may be settling,
the amount of a settlement fund, how much they will be paying the Class Counsel through the
Common Benefit Fees, or even how much of the settlement they will be permitted to keep due to
the further allocation between counties and cities. Moreover, for those who become bound by the
Negotiation Class by failing, or choosing not, to opt out, it appears the Negotiation Class process
does not contemplate a further opportunity to opt out despite the availability of such an
opportunity under Rule 23(e)(4).



                                                  6
 Case: 1:17-md-02804-DAP Doc #: 1951 Filed: 07/23/19 7 of 12. PageID #: 119892



        Because many of these proposed class members are headed by elected officials, it is even
more concerning that they might become subject to the collective will of other jurisdictions –
ultimately being required to bow to the will of the supermajority of voting political subdivisions
nationally, including parts of the country that have been impacted by the opioid crisis very
differently.
        Plaintiffs also argue that the Negotiation Class would allow class members a more
“active voice” and role in the settlement process than a settlement where the terms have already
been decided. However, proposed class members are only provided with a singular up-down vote
regarding the overall settlement fund, and no further opportunity to opt out. Unless they are a
representative class member, the proposed class members actually have a far less active voice
than in an ordinary settlement, where they would be permitted to make objections or provide
comments to a settlement, while retaining opt out rights at the point any particular settlement is
proposed.
        Plaintiffs characterize this structure as permitted through the Principles of the Law of
Aggregate Litigation (“ALI Principles”) but the amended proposal omits the significant
differences between the two scenarios. The plaintiffs in the ALI Principles model “opt in” and
affirmatively agree to participate; in contrast, the Negotiation Class involves a negative option,
forcing class members to be bound.
        Finally, the Negotiation Class procedure does not meet the requirements for preliminary
approval under Rule 23(e)(1)(B), which requires that the court likely will be able to approve a
proposed settlement under Rule 23(e)(2). The Court would at least have to determine that the
amended proposal met the requirements for certification of a class for settlement, the more
lenient standard. Due to the lack of fairness and due process outlined above, as well as the
numerous violations of the provisions of Rule 23, the undersigned respectfully submit that the
Court will be unable to approve any ultimate settlement to which the Negotiation Class would be
bound, thus demonstrating the fatally flawed nature of the amended proposal’s approach.

           4) The Negotiation Class As Currently Proposed Cannot Meet The
              Requirements Of Rules 23(a) And 23(b)(3)
        Rule 23(a) and Rule 23(b)(3) identify prerequisites to be met for certification,
prerequisites that the amended proposal recognizes must be met before the Negotiation Class can
be certified. These prerequisites are particularly difficult to meet in the proposed Negotiation
Class because no subclasses are currently designated. Such a nationwide class of varying
political subdivisions likely could not meet the requirements of adequacy of representation,
typicality, commonality, and superiority.
        Conflicts of interest between class members and their counsel are a particular concern
regarding adequacy of representation in the Negotiation Class structure. Intra-class conflicts exist
that can only be remedied through sub-classes. Class Counsel have already laid the groundwork
through their Memorandum for other plaintiffs’ counsel to receive common benefit awards, prior
to any settlement even coming to fruition, creating further opportunities for intra-class conflicts.
        In addition, the claims or defenses of the proposed representative class members are not
“typical.” Despite the “diverse array” Plaintiffs purport to have chosen as representatives, many
types of representatives have been omitted from the list of forty-nine, such as representatives
from twenty States, and representatives from smaller counties and cities.
        The proposed representative class members also cannot fairly represent the class if they
have assisted in developing the plan for distribution. It is likewise unclear whether they will

                                                7
 Case: 1:17-md-02804-DAP Doc #: 1951 Filed: 07/23/19 8 of 12. PageID #: 119893



receive “awards” as representatives after other class members are bound. Additionally, urban or
city-dwelling class members’ citizens may be counted more than rural class members’ citizens in
the supermajority voting mechanism since they could be, for example, counted both in a
municipality and a county, again evidencing against typicality. This information has now been
omitted from the amended proposal but is still relevant.
         With the current Negotiation Class definition, commonality and predominance cannot be
satisfied. Class members have different litigation postures, political structures, and thus damages,
claims, and even potential defendants. The amended proposal relies upon the Class
Representatives chosen by Plaintiffs’ counsel and a random sample of only the litigating class
members to prove commonality and predominance when this approach overlooks the vast
majority of class members who have not sued and likely will have divergent interests from
litigating class members.
         Furthermore, because political subdivisions differ in the ways they operate and are
funded, their harms would necessarily differ, not to mention the differences in the scope of the
harms. Although this issue alone may not, by itself, necessarily defeat commonality or
predominance, it should not be disregarded, especially since damages are already decided under
the Negotiation Class model.15 This is precisely one of the flaws inherent in the Negotiation
Class model itself – that the allocation system should not be determined based on the class
definition proposed.
         In fact, the proposed allocation presents more commonality problems, because cities are
treated differently than counties, with counties receiving certain funds by default, including
potentially all of a city’s funds should that city’s allocation be less than $500, as discussed
above. Differences in the claims asserted include state law public nuisance claims, the variety of
effects of the opioid crisis in those areas, and the varying conduct of Defendants in subdivisions.
         The amended proposal claims that these varying issues do not “predominate” and that the
most important issue is the marketing itself, which it says is common to all Defendants and thus
a common question overriding all other individual questions. However, the sheer number and the
overall importance of the questions that differ for class members demonstrate that common
issues do not in fact predominate, despite the self-serving examples taken from litigating class
members. Furthermore, while many proposed class members are pursuing damages remedies,
other litigating members are bringing public enforcement actions seeking only non-damages
remedies.16
         Superiority is also unlikely to be met, as there are existing, alternative methods to
resolution that are superior to the amended proposal’s Negotiation Class structure. For example,
class counsel could, even without a certified Negotiation Class in place, negotiate a settlement on
behalf of all cities and counties that includes a blow-up provision allowing a defendant to back-
out of a deal if a minimum number or percentage of proposed class members opt out of the

15
  See Memorandum at 86.
16
  See Mazza v. Am. Honda Motor Co., Inc., 666 F.3d 581 (9th Cir. 2012) (Vacating class certification
ruling because differences between California law and other jurisdictions were material and that class
members’ claims were governed by consumer protection laws of their own jurisdictions); Jamie S. v.
Milwaukee Pub. Sch., 668 F.3d 481, 497 (7th Cir. 2012) (“superficial common questions—like whether
each class member … ‘suffered a violation of the same provision of law’—are not enough. … Rather,
‘[c]ommonality requires the plaintiffs to demonstrate that the class members “have suffered the same
injury.”’”).


                                                  8
 Case: 1:17-md-02804-DAP Doc #: 1951 Filed: 07/23/19 9 of 12. PageID #: 119894



settlement. The likelihood of meritorious objections and lengthy and possibly successful
appellate proceedings regarding this untested and unprecedented Negotiation Class process also
undermines any claim of superiority here.

            5) Additional Practical Concerns
        The Attorneys General appreciate the revisions that were made to the Memorandum to
attempt to address some of the practical concerns raised in our prior letters. Nevertheless, many
of our practical concerns remain, likely because they are inherent to the proposed Negotiation
Class structure itself.17
        The allocation system under the amended proposal is at odds with the stated goal of
“coordinated” solutions to the opioid crisis. Doling out small buckets of funds without regard to
how the funds should be spent is the opposite of a “coordinated” response, which would balance
statewide efforts – such as public education campaigns – with any local efforts. Indeed, this
problem has been made worse in the amended proposal, as thousands of often tiny townships
have now been added to the proposed class definition. It also purports to override State decision-
making about how best to apply resources to the epidemic and may well interfere with existing
State programs and priorities. Additionally, a notice for a Negotiation Class competing with a
potential future motion for settlement under another mechanism would likely create mass
confusion amongst the proposed class members, who may ultimately believe that the separately
filed settlement is subject to a vote or that they have already “opted in” when they have not.
        Finally, the Attorneys General respectfully submit that the amended proposal’s
provisions concerning attorneys’ fees, including the awarding of common benefit fees, are
contrary to the goal of providing maximum resources to abate the opioid crisis. The Attorneys
General question whether there need to be two different manners in which private counsel for the
local governments can seek to obtain attorneys’ fees: the 10% “Private Attorneys’ Fee Fund,”
and a separate application for Class Counsel / Common Benefit Fees to be approved by the Court
pursuant to Rule 23(h). Most troubling, it appears there is no requirement that the fees awarded
from the Private Attorneys’ Fee Fund be tied to work that advanced the litigation for the benefit
of Plaintiffs generally, which is the applicable standard for awarding Common Benefit Fees.
Although Plaintiffs’ counsel should have the opportunity to seek fair compensation for their
work in this complex MDL proceeding, it is also a reality that Defendants will likely provide a
finite amount of money to resolve all the cases, and any grant of excess compensation to
Plaintiffs’ counsel would unnecessarily lessen the funds available to abate the crisis.
        In light of the foregoing practical, procedural, and sovereignty concerns, the Attorneys
General respectfully request the Court deny the Motion. However, in recognition of the shared
interest in pursuing “global peace,” the Attorneys General are willing to participate in further
discussions with Plaintiffs’ counsel or to provide additional input to this Court upon its request.

 Respectfully submitted,


17
  Under the amended proposal it is still not clear exactly how closely the operation of the settlement
class, if approved, would follow the procedures and mechanisms explained in the filing. The submitted
proposed order still makes explicit reference only to the class action notice and frequently asked
questions, but not to the memorandum in support of the amended proposal, which provides the most
granular detail about many aspects of the proposed settlement class’s operation.

                                                   9
Case: 1:17-md-02804-DAP Doc #: 1951 Filed: 07/23/19 10 of 12. PageID #: 119895




Xavier Becerra                          Ashley Moody
California Attorney General             Florida Attorney General




Herbert H. Slatery III                  Ken Paxton
Tennessee Attorney General              Texas Attorney General




Steve Marshall                          Kevin G. Clarkson
Alabama Attorney General                Alaska Attorney General




Mark Brnovich                           Phil Weiser
Arizona Attorney General                Colorado Attorney General




William Tong                            Kathleen Jennings
Connecticut Attorney General            Delaware Attorney General




Karl A. Racine                          Chris Carr
District of Columbia Attorney General   Georgia Attorney General




Leevin T. Camacho                       Clare E. Connors
Guam Attorney General                   Hawaii Attorney General




Lawrence Wasden                         Kwame Raoul
Idaho Attorney General                  Illinois Attorney General


                                          10
Case: 1:17-md-02804-DAP Doc #: 1951 Filed: 07/23/19 11 of 12. PageID #: 119896




Tom Miller                         Derek Schmidt
Iowa Attorney General              Kansas Attorney General




Jeff Landry                        Aaron Frey
Louisiana Attorney General         Maine Attorney General




Brian Frosh                        Maura Healey
Maryland Attorney General          Massachusetts Attorney General




Dana Nessel                        Keith Ellison
Michigan Attorney General          Minnesota Attorney General




Eric Schmitt                       Doug Peterson
Missouri Attorney General          Nebraska Attorney General




Gurbir S. Grewal                   Letitia A. James
New Jersey Attorney General        New York Attorney General




Josh Stein                         Wayne Stenehjem
North Carolina Attorney General    North Dakota Attorney General




                                   Josh Shapiro
Ohio Attorney General              Pennsylvania Attorney General
                                      11
Case: 1:17-md-02804-DAP Doc #: 1951 Filed: 07/23/19 12 of 12. PageID #: 119897




Peter Neronha                      Jason Ravnsborg
Rhode Island Attorney General      South Dakota Attorney General




                                   Mark Herring
Vermont Attorney General           Virginia Attorney General




Patrick Morrissey                  Josh Kaul
West Virginia Attorney General     Wisconsin Attorney General




                                      12
